DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 11/10/2022.
Claims 1-20 are pending and are rejected.
Response to Arguments
Applicant’s arguments, with respect to the rejection under 35 U.S.C 103, have been fully considered, but the arguments were not found persuasive. Applicants are arguing in substance the following:
Argument to Claims 1, 9, and 17:
Prior art of record does not teach:
 identifying, based at least in part on communication, of  the plurality of communications, previously exchanged between the first user and a second user account, of the one or more other user accounts, associated with a second user, a level of interaction between the first user account and the second user account.
Response to argument) of Claim 1:
Chowdhury [0031] teaches that determines the level of interaction and type of interaction by receiving users that is associated with various posted messages.  The scoring module determines scores associated with posted messages that determine whether the message should be recommended to users.  This paragraph and further [0015] indicate that the score is determined for each electronic message based on the interaction information.  The score indicates how the receiving user interesting on the message from the posting user.  That is, the interaction level between the posting user and the receiving user is determined.  Paragraph [0032] teaches that messages are then sent to other user devices based on which users have subscriptions to other users that have posted messages.  Interactions with messages indicate users' interest in the messages. A message that many users interact with is likely to be more interesting than a message that very few users interact with.  This paragraph describes the interaction between the posting user and the receiving users based on how the receiving users interact with the message.  Paragraphs [0034-0035] teach that this interaction information then sent to the server to determine the interaction levels of the message.  That is, determine the interaction levels of the posting user and the receiving user based the previously exchanged between the posting user and the receiving user, wherein the previously exchanged includes the posting user posted the message to the receiving users and the receiving user sent the interaction information to the posting user via the server.
	Chowdhury teaches the “previous exchange”, as mention above.  Therefore, applying the teaching Zhang to teach the posting user and the receiving user for the limitation “determining an interaction score … the first user account and the second user account”.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 9, and 17, the limitations “previously exchanged between the first user and a second user account” is not supported in specification.
Claims 2-8, 10-16, and 18-20 dependent on claims 1, 9, and 17 and are therefore also rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury (US 20120089681 A1) in view of Zhang (US 20160307101 A1).
As to claim 1, Chowdhury teaches a system comprising: 
one or more processors; and 
one or more computer readable media storing instructions that, when executed, cause the system to perform operations comprising: 
receiving, from a first client associated with a first user of a communication platform, a plurality of communications between a first user account of the first user and one or more other user accounts associated with one or more other users of the communication platform ([0032], fig. 2, the posted messages are received at the message server 202.  [0027-0028] user 302A may have a user device 204 (a first client associated with a first user) for posting messages posts messages to the server 202, wherein user 302E subscribes to user 302A's message.  A user may subscribe to multiple other users); 
identifying, based at least in part on communication, of  the plurality of communications, previously exchanged between the first user and a second user account, of the one or more other user accounts, associated with a second user, a level of interaction between the first user account and the second user account ([0035] the interaction levels of the messages are then determined 510 from the interaction information. The interaction level of a particular message is an indicator of how much users have interacted with the message.  For example, if a user has 10 subscribers (a level of interaction between the first user and a second user) and posts a message, the message is sent to those ten users who have the opportunity to interact with it), 
Chowdhury teaches the communication between user but does not teach first user account and second user account;
determining an interaction score associated with the second user based at least in part on whether the level of interaction between the first user account and the second user account exceeds a predicted level of interaction between the first user account and the second user account;
causing display, via the first client, of the interaction score associated with the second user.
Zhang teaches
first user account ([0047] account information of the target user);
second user account ([0055] profile pictures of the one or more friends);
the second user account being associated with a second user ([0055] one or more friends can be recommended to a target user according to a ranking result by displaying profile pictures of the one or more friends);
determining an interaction score associated with the second user based at least in part on whether the level of interaction between the first user account and the second user account exceeds a predicted level of interaction between the first user account and the second user account ([0040], fig. 2, after the calculations in Steps S202-S204, the association-predicting value (interaction score associated with the second user) of each feature collection can be calculated according to the N-Tree prediction model having a weight value configured corresponding to the feature collections and the tree nodes; [0040] after the obtained ranking list and the pre-set ranking list for the predicted users are compared with each other, a number of users having a same ranking in both lists of the obtained ranking list and the pre-set ranking list can be selected (exceeds a predicted level of interaction)); and 
causing display, via the first client, of the interaction score associated with the second user ([0044] the N-Tree prediction model configured with the adjusted weight value is outputted (display) as the pre-configured N-Tree prediction model).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chowdhury disclosure, the ranking value between users, as taught by Zhang.  One would be motivated to do so to determine a friend user for the target user from the user association set and recommend the friend user to the target user.	

As to claims 2, 10, and 18, Chowdhury and Zhang teach all limitations of claims 1, 9, and 17 wherein the interaction score is a first interaction score, Chowdhury further teaches the operations further comprising: 
identifying, based at least in part on the plurality of communications, a second level of interaction between the first user account and a third user account of the one or more other user accounts ([0035] the expected interactions with the message may be based on the number of subscribers to the messages of the posting user. For example, if a user has 10 subscribers (third user) and posts a message, the message is sent to those ten users who have the opportunity to interact with it), 
Chowdhury does not explicitly teach
the third user account being associated with a third user; 
determining a second interaction score associated with the third user; 
ranking the second user and the third user based at least in part on the first interaction score and the second interaction score; and 
causing display, via the first client, of a ranked list of users with whom the first user communicates. 
Zhang teaches
the third user account being associated with a third user ([0055] profile pictures of the one or more friends); 
determining a second interaction score associated with the third user ([0040] the association-predicting value can be used to characterize a degree of cohesion (or association) between these five virtual users A, B, C, D, and E, and the possible target user); 
ranking the second user and the third user based at least in part on the first interaction score and the second interaction score ([0040] after the obtained ranking list and the pre-set ranking list for the predictedusers are compared with each other, a number of users having a same ranking in both lists of the obtained ranking list and the pre-set ranking list can be selected); and 
causing display, via the first client, of a ranked list of users with whom the first user communicates([0044] the N-Tree prediction model configured with the adjusted weight value is outputted (display) as the pre-configured N-Tree prediction model).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chowdhury disclosure, the ranking value between users, as taught by Zhang.  One would be motivated to do so to determine a friend user for the target user from the user association set and recommend the friend user to the target user.

As to claims 3, 11, and 19, Chowdhury and Zhang teach the limitations of parent claims 1, 9, and 17, Chowdhury further teaches the operations further comprising:
identifying a plurality of communication channels associated with the first user account ([0033] A user may tag a message as a favorite as a way of communicating to other users (or to themselves) that the user found the message interesting);
Chowdhury does not explicitly teach
ranking the plurality of communication channels based at least in part on the plurality of communications; 
causing display, via the first client, of a list of top-ranked communication channels, wherein the top-ranked communication channels correspond to a subset of the plurality of communication channels with which the first user interacts most frequently.
Zhang teaches
ranking the plurality of communication channels based at least in part on the plurality of communications ([0039] setting a cohesion degree of a relationship between these five virtual users and the possible target users in a ranking order as, for example, A, C, B, D, and E); and
causing display, via the first client, of a list of top-ranked communication channels, wherein the top-ranked communication channels correspond to a subset of the plurality of communication channels with which the first user interacts most frequently ([0081] recommend one or more friends to the target user according to the ranking result by displaying profile pictures of the one or more friends.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chao disclosure, the ranking value between users, as taught by Zhang.  One would be motivated to do so to determine a friend user for the target user from the user association set and recommend the friend user to the target user.

As to claim 9, Chowdhury teaches a method comprising:
receiving, from a first client associated with a first user of a communication platform, a plurality of communications between a first user account of the first user and one or more other user accounts associated with one or more other users of the communication platform ([0032], fig. 2, the posted messages are received at the message server 202.  [0027-0028] user 302A may have a user device 204 (a first client associated with a first user) for posting messages posts messages to the server 202, wherein user 302E subscribes to user 302A's message.  A user may subscribe to multiple other users);
identifying, based at least in part on communications, of the plurality of communications, previously exchanged between the first user and a second user account, of the one or more other user accounts, associated with a second user, a level of interaction between the first user account and a second user account ([0035] The interaction levels of the messages are then determined 510 from the interaction information. The interaction level of a particular message is an indicator of how much users have interacted with the message.  For example, if a user has 10 subscribers (a level of interaction between the first user and a second user) and posts a message, the message is sent to those ten users who have the opportunity to interact with it), 
Chowdhury teaches the communication between user but does not teach first user account and second user account;
identifying, based at least in part on communications, of the plurality of communications, previously exchanged between the first user and a second user account, of the one or more other user accounts, associated with a second user, a level of interaction between the first user account and a second user account; and
causing display, via the first client, of the interaction score associated with the second user.
Zhang teaches
first user account ([0047] account information of the target user);
second user account ([0055] profile pictures of the one or more friends);
determining an interaction score associated with the second user based at least in part on whether the level of interaction between the first user account and the second user account exceeds a predicted level of interaction between the first user account and the second user account ([0040], fig. 2, after the calculations in Steps S202-S204, the association-predicting value (interaction score associated with the second user) of each feature collection can be calculated according to the N-Tree prediction model having a weight value configured corresponding to the feature collections and the tree nodes; [0040] after the obtained ranking list and the pre-set ranking list for the predicted users are compared with each other, a number of users having a same ranking in both lists of the obtained ranking list and the pre-set ranking list can be selected (exceeds a predicted level of interaction)); and
causing display, via the first client, of the interaction score associated with the second user ([0044] the N-Tree prediction model configured with the adjusted weight value is outputted (display) as the pre-configured N-Tree prediction model).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chowdhury disclosure, the ranking value between users, as taught by Zhang.  One would be motivated to do so to determine a friend user for the target user from the user association set and recommend the friend user to the target user.

As to claim 17, Chowdhury teaches a one or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors of a computing device to perform operations comprising:
receiving, from a first client associated with a first user of a communication platform, a plurality of communications between a first user account of the first user and one or more other user accounts associated with one or more other users of the communication platform ([0032], fig. 2, the posted messages are received at the message server 202.  [0027-0028] user 302A may have a user device 204 (a first client associated with a first user) for posting messages posts messages to the server 202, wherein user 302E subscribes to user 302A's message.  A user may subscribe to multiple other users);
identifying, based at least in part on communication, of the plurality of communications, previously exchanged between the first user and a second user account, of the one or more other user accounts, associated with a second user, a level of interaction between the first user account and a second user account ([0035] The interaction levels of the messages are then determined 510 from the interaction information. The interaction level of a particular message is an indicator of how much users have interacted with the message.  For example, if a user has 10 subscribers (a level of interaction between the first user and a second user) and posts a message, the message is sent to those ten users who have the opportunity to interact with it), 
Chowdhury teaches the communication between user but does not teach first user account and second user account;
determining an interaction score associated with the second user based at least in part on whether the level of interaction between the first user account and the second user account exceeds a predicted level of interaction between the first user account and the second user account; and
causing display, via the first client, of the interaction score associated with the second user.
Zhang teaches
first user account ([0047] account information of the target user);
second user account ([0055] profile pictures of the one or more friends);
determining an interaction score associated with the second user based at least in part on whether the level of interaction between the first user account and the second user account exceeds a predicted level of interaction between the first user account and the second user account ([0040], fig. 2, after the calculations in Steps S202-S204, the association-predicting value (interaction score associated with the second user) of each feature collection can be calculated according to the N-Tree prediction model having a weight value configured corresponding to the feature collections and the tree nodes; [0040] after the obtained ranking list and the pre-set ranking list for the predicted users are compared with each other, a number of users having a same ranking in both lists of the obtained ranking list and the pre-set ranking list can be selected (exceeds a predicted level of interaction)); and
causing display, via the first client, of the interaction score associated with the second user ([0044] the N-Tree prediction model configured with the adjusted weight value is outputted (display) as the pre-configured N-Tree prediction model).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chowdhury disclosure, the ranking value between users, as taught by Zhang.  One would be motivated to do so to determine a friend user for the target user from the user association set and recommend the friend user to the target user.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury (US 20120089681 A1) in view of Zhang (US 20160307101 A1) and further in view of Morin (US 20120011204 A1).
As to claim 4, 12, and 20, Chowdhury and Zhang teach all the limitations of the parents claims 3, 11, and 19, Chowdhury does not explicitly teach the operations further comprising:
identifying a first communication channel associated with the list of the top-ranked communication channels and a second communication channel associated with the list of the top- ranked communication channels;
determining, based at least in part on the plurality of communications, a first amount of communications of the plurality of communications associated with the first communication channel and a second amount of communications of the plurality of communications associated with the second communication channel; and
causing display, via the first client, of the first amount of communications in association with the first communication channel and the second amount of communications in association with the second communication channel.
Morin teaches
identifying a first communication channel associated with the list of the top-ranked communication channels and a second communication channel associated with the list of the top- ranked communication channels ([0043] When applied to all of a user's contacts, the RelationshipRank process helps identify the user's current most relevant contacts. RelationshipRank calculates the value of a relationship by observing the behavior between two individuals and their social surroundings at the time of the observation);
determining, based at least in part on the plurality of communications, a first amount of communications of the plurality of communications associated with the first communication channel and a second amount of communications of the plurality of communications associated with the second communication channel ([0043] The contact ranking module 316 determines a relationship ranking or relationship score between a user and a contact based on one or more interactions between the contact and the user and the corresponding timestamps); and
causing display, via the first client, of the first amount of communications in association with the first communication channel and the second amount of communications in association with the second communication channel ([0048] the relationship ranking for a contact is represented as a numerical value. In some embodiments, the relationship ranking for a contact is represented as a graphical indicator. In some embodiments, the contact ranking module 316 prepares a list of contacts and a list of relationship ranking corresponding to the list of contacts).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chowdhury disclosure, the ranking value between users, as taught by Morin.  One would be motivated to do so to managing and classifying relationships in a social networking system.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury (US 20120089681 A1) in view of Zhang (US 20160307101 A1) and further in view of Ju (US 20160134692 A1) and further in view of Hughes (US 20180174172 A1).
As to claims 5 and 13, Chowdhury and Zhang teach the limitations of parent claims 1 and 9, Chowdhury does not explicitly teach the operations further comprising:
identifying a first subset of communications of the plurality of communications associated with a first time period and a second subset of communications of the plurality of communications associated with a second time period;
determining a first percentage of the plurality of communications associated with the first subset of communications and a second percentage of the plurality of communications that is associated with the second subset of communications; and
causing display, via the first client, of at least one of the first percentage in association with the first time period or the second percentage in association with the second time period.
Ju teaches
identifying a first subset of communications of the plurality of communications associated with a first time period and a second subset of communications of the plurality of communications associated with a second time period ([0042] the social networking system 140 identifies the set of groups as groups with which the user has at least a threshold likelihood of interacting within a time interval);
determining a first percentage of the plurality of communications associated with the first subset of communications and a second percentage of the plurality of communications that is associated with the second subset of communications ([0043] identifies one or more additional groups having at least a threshold number or percentage of characteristics matching, or similar to, characteristics associated with the identified group); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chowdhury disclosure, an associated group during a time interval, as taught by Ju.  One would be motivated to do so to identify groups having matching or similar characteristics of the group may also be used to determine the likelihood of the user interacting with the group during the time interval.
Chowdhury, Zhang, and Ju do not explicitly teach
causing display, via the first client, of at least one of the first percentage in association with the first time period or the second percentage in association with the second time period.
Hughes teaches
causing display, via the first client, of at least one of the first percentage in association with the first time period or the second percentage in association with the second time period ([0084] generated report also includes a line graph, shown in FIG. 12B, which describes a percentage 1210 of male users of the group who were within the threshold distance of the physical location during each day of the one-month time interval and a percentage 1220 of female users of the group who were within the threshold distance of the physical location during each day of the one-month time interval).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chowdhury disclosure, displaying the associated percent of users, as taught by Hughes.  It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chowdhury disclosure, an associated group during a time interval, as taught by Ju.  One would be motivated to do so to present a content item associated with the retail store to additional users of the online system having at least a threshold number or a threshold percentage of attributes matching attributes of a group described in the report.


Allowable Subject Matter

Claims 6-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 6 and 14, the prior art does not teach or suggest 
identifying a first virtual space associated with a first subset of communications of the plurality of communications and a second virtual space associated with a second subset of communications of the plurality of communications;
determining a first percentage of the plurality of communications associated with the first subset of communications and a second percentage of the plurality of communications associated with the second subset of communications; and
causing display, via the first client, of the first percentage in association with the first virtual space and the second percentage in association with the second virtual space.

As to claims 7 and 15, the prior art does not teach or suggest
identifying a subset of communications of the plurality of communications that are associated with a reaction;
determining a first number of communications of the subset of communications that are associated with the second user and a second number of communications of the subset of communications that are associated with a third user of the one or more other users;
ranking the second user and the third user based at least in part on the first number of communications and the second number of communications; and
causing display, via the first client, of a list of top-ranked users associated with the reaction.

As to claims 8 and 16, the prior art does not teach or suggest 
identifying a subset of communications of the plurality of communications with which at least one user of the one or more other users has engaged;
determining a first level of engagement with a first communication of the subset of communications and a second level of engagement with a second communication of the subset of communications;
based at least in part on a determination that the first level of engagement is greater than the second level of engagement, identifying one or more characteristics associated with the first communication; and
causing display, via the first client, of the one or more characteristics associated with the first communication.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456